 
 
Exhibit 10.1
 
FORM OF EXCHANGE AGREEMENT
 
           THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of February 5,
2020, by and between DropCar, Inc., a Delaware corporation (the “Company”), and
[ ] (the “Investor”).
 
           WHEREAS:
A. Pursuant to that certain Securities Purchase Agreement, dated as of December
6, 2019, by and among the Company and the investors party thereto (the “Purchase
Agreement”), the Investor and certain other investors (the “Other Investors” and
together with the Investor, the “Investors”) received shares of the Company’s
Series H-5 Convertible Preferred Stock, par value $0.0001 per share (the “Series
H-5 Shares”), which is convertible into shares of the Company’s Common Stock,
par value $0.0001 per share (the “Common Stock”) as set forth therein;
 
B. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, at the Closing (as defined below), the Company and
the Investor shall exchange the Series H-5 Shares currently held by the Investor
for an equivalent number of shares of the Company’s Series H-6 Convertible
Preferred Stock, par value $0.0001 per share (the “Series H-6 Shares”) created
pursuant to the Certificate of Designations, Preferences and Rights of the
Series H-6 Convertible Preferred Stock (the “Certificate of Designation”) to be
filed prior to the Closing by the Company with the Secretary of State of the
State of Delaware, in the form attached hereto as Exhibit A;
 
C. As a closing condition to the transactions contemplated hereby, each of the
Other Investors are executing agreements identical to this Agreement (other than
proportional changes in the numbers reflecting such different number of Series
H-6 Shares) to be issued to each such Other Investors pursuant to separate
agreements dated of even date herewith (the “Other Agreements,” and together
with this Agreement, the “Agreements”); and
 
D. The exchange of the Series H-5 Shares for the Series H-6 Shares at the
Closing are each being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).
 
          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants hereinafter contained, the parties hereto agree as follows:
 
1.
EXCHANGE.
 
(a) Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 4 and 5 below, at the Closing the
Investor and the Company shall, pursuant to Section 3(a)(9) of the Securities
Act, exchange the Series H-5 Shares for the Series H-6 Shares, as follows (the
“Exchange”):
 
 
1

 
  

i. Closing. The issuance of the Series H-6 Shares (the “Closing”) shall occur at
the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 3rd
Avenue, New York, NY 10017. The date and time of the Closing shall be
10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 4 and 5 below are satisfied or
waived (or such later date as is mutually agreed to by the Company and each
Investor).
 
ii. Consideration. At the Closing, the Series H-6 Shares shall be issued to the
Investor in exchange for the Series H-5 Shares without the payment of any
additional consideration.
 
iii. Delivery. In exchange for the Series H-5 Shares, the Company shall, at the
Closing, (i) deliver or cause to be delivered to the Investor certificates for
the Series H-6 Shares and (ii) cause Issuer Direct Corporation (together with
any subsequent transfer agent, the “Transfer Agent”) through the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, to credit the
Series H-6 Shares to the Investor’s or its designee’s balance account with DTC
through its Deposit/Withdrawal at Custodian system. As of the Closing Date, all
of the Investor’s rights under the Series H-5 Shares shall be extinguished.
 
(b) Other Documents. The Company and the Investor shall execute and/or deliver
such other documents and agreements as are reasonably necessary to effectuate
the Exchange.
 
2.
REPRESENTATIONS AND WARRANTIES
 
(a) Investor Representations and Warranties. The Investor hereby represents and
warrants to the Company as follows:
 
i. Organization; Authority. The Investor is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full capacity,
right, corporate, partnership, limited liability company or similar power and
authority, as applicable, to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement and performance by the
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Investor. This Agreement has
been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
2

 
  

ii. Understandings or Arrangements. The Investor is acquiring the Series H-6
Shares hereunder as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Series H-6 Shares (this representation and warranty not
limiting the Investor’s right to sell the Series H-6 Shares pursuant to any
effective registration statement or otherwise in compliance with applicable
federal and state securities laws). The Investor is acquiring the Series H-6
Shares hereunder in the ordinary course of its business.
 
iii. Reliance on Exemptions. The Investor understands that the Series H-6 Shares
are being offered and sold to in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, covenants, agreements,
acknowledgments and understandings of the Investor contained in this Agreement
in order to determine the availability of such exemptions and the eligibility of
the Investor to acquire the Series H-6 Shares.
 
iv. Risk of Loss. The Investor understands that its investment in the Series H-6
Shares hereunder involves a significant degree of risk, including a risk of
total loss of the Investor’s investment, and the Investor has full cognizance of
and understands all of the risk factors related to its purchase of the Series
H-6 Shares, including, but not limited to, those risk factors included in all
reports, schedules, forms, statements and other documents filed by the Company
under the Securities Act and the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof, including the exhibits thereto and
documents incorporated by reference therein (the “SEC Reports”). The Investor
understands that no representation is being made as to the future value of the
Series H-6 Shares.
 
v. Investor Status. At the time the Investor was offered the Series H-6 Shares
hereunder, it was, and as of the date hereof it is, and on each date on which it
converts any Series H-6 Shares it will be either: (i) an “accredited investor”
as defined in Rule 501 of Regulation D promulgated under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act. The Investor is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.
 
vi. Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Series H-6 Shares, and has so evaluated the
merits and risks of such investment. The Investor is able to bear the economic
risk of an investment in the Series H-6 Shares and, at the present time, is able
to afford a complete loss of such investment.
 
 
3

 
 

(b)         Company Representations and Warranties.
 
i. Organization and Qualification. The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation nor default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in a (i) a material adverse
effect on the legality, validity or enforceability of this Agreement, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no action, claim, suit, investigation or proceeding (including,
without limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced or threatened (each, a “Proceeding”) has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
ii. Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors of the Company or the Company’s
stockholders in connection herewith. This Agreement has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
iii. No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the Series H-6 Shares hereunder and the
consummation by it of the transactions contemplated hereby do not and will not:
(i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of the Company, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject, or by which any property or asset of the Company is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
 
4

 
  

iv. Issuance of the Series H-6 Shares. The Series H-6 Shares to be issued
hereunder are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable,
free and clear of all liens imposed by the Company. The shares of Common Stock
underlying the Series H-6 Shares to be issued hereunder, when issued in
accordance with the terms of this Agreement, will be validly issued, fully paid
and nonassessable, free and clear of all liens imposed by the Company. The
Company has reserved from its duly authorized capital stock a number of its
shares of Common Stock underlying the Series H-6 Shares to be issued hereunder.
 
3.
COVENANTS.
 
(a) Commercially Reasonable Efforts. The Company shall use its commercially
reasonable efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Section 4 of this Agreement. The Investor shall use its
commercially reasonable efforts to timely satisfy each of the conditions to be
satisfied by it as provided in Section 5 of this Agreement.
 
(b) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York time, on the first (1st) Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by the Agreement in the form
required by the Exchange Act, and attaching this Agreement and the form of the
Certificate of Designation thereto as exhibits (including all attachments, the
“8-K Filing”). From and after the issuance of the 8-K Filing, the Company shall
have disclosed all material, non-public information (if any) delivered to any of
the Investors by the Company or any of its subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by this Agreement. On or before 9:30 a.m., New York
time, on the Closing Date, the Company shall file a Current Report on Form 8-K
certifying that the Exchange has been consummated.
 
(c) Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Series H-6 Shares may be tacked onto the holding
period of the Series H-5 Shares and, and the Company agrees not to take a
position contrary to this Section 3(c).
 
4.
CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.
 
The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:
(a) The Investor shall have duly executed this Agreement and delivered the same
to the Company.
 
(b) Each of the Other Investors shall have duly executed the Other Agreement of
such Other Investor and delivered the same to the Company.
 
 
5

 
  

(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.
 
5.
     CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.
 
The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:
(a) The Company shall have duly executed and delivered this Agreement to the
Investor.
 
(b) At the Closing, the Company shall have electronically delivered to the
Investor (or its designee) through DTC the Series H-6 Shares.
 
(c) The Company shall have delivered to the Investor a certificate signed by the
Chief Executive Officer of the Company with the authorizing resolutions.
 
(d) The Company shall have delivered to the Investor a copy of each Other
Agreement, duly executed and delivered by the Company and each Other Investor
party thereto.
 
(e) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.
 
(f) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.
     
6. DISPUTE RESOLUTION. Capitalized terms used in this Section 6 but not
otherwise defined shall have the meanings given to them in the Certificate of
Designation.
 
 
6

 
  

(a) Submission to Dispute Resolution.
 
i. In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price or a fair market value or the arithmetic calculation
of a Conversion Rate (as the case may be) (including, without limitation, a
dispute relating to the determination of any of the foregoing), the Company or
the applicable Investor (as the case may be) shall submit the dispute to the
other party via facsimile (A) if by the Company, within two (2) Business Days
after the occurrence of the circumstances giving rise to such dispute or (B) if
by such Investor at any time after such Investor learned of the circumstances
giving rise to such dispute. If such Investor and the Company are unable to
promptly resolve such dispute relating to such Bid Price, such Closing Bid
Price, such Closing Sale Price, such Conversion Price, such fair market value,
or the arithmetic calculation of such Conversion Rate (as the case may be), at
any time after the second (2nd) Business Day following such initial notice by
the Company or such Investor (as the case may be) of such dispute to the Company
or such Investor (as the case may be), then such Investor may, at its sole
option, select an independent, reputable investment bank to resolve such
dispute.
 
ii. Such Investor and the Company shall each deliver to such investment bank (A)
a copy of the initial dispute submission so delivered in accordance with the
first sentence of this Section 6 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which such Investor selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either such Investor or
the Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and such Investor or
otherwise requested by such investment bank, neither the Company nor such
Investor shall be entitled to deliver or submit any written documentation or
other support to such investment bank in connection with such dispute (other
than the Required Dispute Documentation) .
 
iii. The Company and such Investor shall cause such investment bank to determine
the resolution of such dispute and notify the Company and such Investor of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.
 
 
7

 
  

(b) Miscellaneous. The Company expressly acknowledges and agrees that the terms
of the Certificate of Designation and each other applicable Transaction Document
shall serve as the basis for the selected investment bank’s resolution of the
applicable dispute, such investment bank shall be entitled (and is hereby
expressly authorized) to make all findings, determinations and the like that
such investment bank determines are required to be made by such investment bank
in connection with its resolution of such dispute and in resolving such dispute
such investment bank shall apply such findings, determinations and the like to
the terms of the Certificate of Designation and any other applicable Transaction
Documents, (iii) such Investor (and only such Investor), in its sole discretion,
shall have the right to submit any dispute described in this Section 6 to any
state or federal court sitting in New York, New York in lieu of utilizing the
procedures set forth in this Section 6 and (iv) nothing in this Section 6 shall
limit such Investor from obtaining any injunctive relief or other equitable
remedies (including, without limitation, with respect to any matters described
in this Section 6).
 
7.
TERMINATION.
 
In the event that the Closing does not occur on or before February 29, 2020 due
to the Company’s or the Investor’s failure to satisfy the conditions set forth
in Sections 4 and 5 hereof (and the nonbreaching party’s failure to waive such
unsatisfied conditions(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party. Upon
such termination, the terms hereof shall be null and void.
8.
     MISCELLANEOUS.
 
(a) No Commissions. Neither the Company nor the Investor has paid or given, or
will pay or give, to any person, any commission or other remuneration, directly
or indirectly, in connection with the transactions contemplated by this
Agreement.
 
(b) Registration Rights. The Company and the Investor hereby acknowledge and
agree that the Registration Rights Agreement, dated as of December 6, 2019,
between the Company and the purchasers party thereto shall apply to the Series
H-6 Shares.
 
(c) Notice. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted via electronic mail, in each case addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur or (c) on the date sent by e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient. The addresses for such communications shall be: (i) if to the
Company, to: DropCar, Inc., 1412 Broadway, Suite 2105, New York, New York 10018,
Attn: Spencer Richardson, Chief Executive Officer, E-mail: spencer@dropcar.com,
with a copy by electronic mail only to (which shall not constitute notice):
Daniel Bagliebter, Esq., 666 Third Avenue, New York, New York 10017, E-mail:
dabagliebter@mintz.com, and (ii) if to the Holder, to: the addresses indicated
on the signature pages hereto.
 

[The remainder of the page is intentionally left blank]
 

 
8

 
 

           IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.
 

 
COMPANY:DROPCAR, INC. 
 
By:  
 /s/ Spencer Richardson
 
 
Name:  
Spencer Richardson
 
 
Title:  
Chief Executive Officer 

 
  
 
 
9

 
      
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.
 
 
 
 
 
 
INVESTOR: 
 
By:  
 
 
 
Name:  
 
 
 
Title:  
 
 
 
 
 
 
Number of Series H-5 Shares exchanged:
 
________________________________
 
 
 
 
 
Address for Notice:
 
________________________________
 
________________________________
 
________________________________
 
________________________________
 
 
 
E-mail Address for Notice:
 
 
 
 
 
Facsimile Number for Notice:
 
 
 
 

 
 
 
10

 
 
Exhibit A — Form of Certificate of Designation
 
  
 
 
 
 
 
 
 
11
